Opinion issued December 13, 2012




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-12-00865-CV
                            ———————————
                         RAPID-TORC, INC., Appellant
                                         V.
                      DYNAMIC TOOLS, INC., Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-68440

                          MEMORANDUM OPINION

      Appellant Rapid-Torc, Inc. has neither established indigence, nor paid, or

made arrangements to pay, the fee for preparing the clerk=s record. See TEX. R.

APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing

dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being
notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                        2